Statutes for the Euratom Supply Agency (debate)
The next item is the report by Romana Jordan Cizelj, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision establishing Statutes for the Euratom Supply Agency - C6-0131/2007 -.
Vice-President of the Commission. - Madam President, I wish to begin by congratulating the rapporteur on her report.
Nuclear energy is an important component of a European energy policy mix, and today we are witnessing a renewed interest in nuclear energy, both at European and international level.
The Euratom Supply Agency has, during its more than 45 years of existence, helped to ensure the supply of nuclear fuels for the benefit of Community users.
The Supply Agency is a body which was established by the Euratom Treaty, meaning it stems directly from a primary law instrument. It aims at the long-term security of supply through reasonable diversification of supply sources for nuclear fuels. Equal access to sources of supply is an important element of the Euratom Treaty, and this is ensured by the Supply Agency.
Today, the Supply Agency operates on statutes from 1958, when the Community consisted of six Member States. The enlargement of the European Union calls for the modernisation of these statutes. This is the purpose of our proposal; this is also why the Supply Agency cannot be considered a new agency within the meaning of the Interinstitutional Agreement between the European Parliament and the European Commission.
The European Parliament has long called for the role of the Agency to be revived and for the powers contained in the Euratom Treaty to be used in full. I would, in particular, mention the Maldeikis report on the 50th anniversary of the Euratom Treaty, which this House adopted earlier this year. I am pleased to say that the Commission welcomes most of the amendments proposed. I share your view that the role of the advisory committee needs to be strengthened. I also agree that it should contribute more to the preparation of the market surveys of the Agency.
In conclusion, I welcome the support that the European Parliament is giving in order to reinforce the role of the Euratom Supply Agency. I look forward to the discussion.
rapporteur. - (SL) The role of nuclear energy is becoming increasingly evident, not only in Europe but also globally. Reliability of supply, energy market competitiveness, and minimisation of the environmental impact of the production and use of energy form the bases of European Union energy policy. At the same time, sustainable energy development is also having a positive effect on the development of technology, economic growth and employment. All this points to achievement of the Lisbon strategy objectives.
A balanced energy mix is one of the conditions necessary for sustainable development, combating global warming and climate change, reducing reliance on imports, and ensuring secure energy supplies. In the European Union, nuclear energy also forms a component part of that mix. We must therefore ensure that we have a secure and reliable supply of nuclear material and competitive, properly functioning energy markets on which we can rely.
The Euratom Supply Agency was set up for this reason. Its role needs to be strengthened further in the light of the changing conditions on the world energy markets. Naturally, I also agree with the Commission that the enlargement of the European Union to 27 Member States and the financial regulation adopted for the Agency demand new, modernised and improved statutes for the Euratom Supply Agency.
I have also emphasised the Agency's increased role in my report. We need a strong body which will, in addition to its basic role of monitoring supply and demand for nuclear material and services, provide and regularly carry out studies of the risk on the market and of long-term price movement on the market in nuclear materials. It must have control over the conclusion of long-term nuclear fuel contracts and provide a framework for investment, etc.
In order for all these tasks to be performed successfully, I have proposed a greater role for the Advisory Committee, which I see primarily as an expert body. On account of its diverse expertise it is able to lend the Agency unique support for the tasks entrusted to it by the Euratom Treaty. I therefore believe that the number of members of the Advisory Committee should be increased, primarily in terms of experts. I believe that the Member States which have nuclear fuel cycle activities and also contribute the most funds are entitled to an additional member on the Advisory Committee.
In order to ensure consistency in the work of the Committee and enable it to develop high-level expertise, I propose setting up a Bureau or body of executive officers and that that body be composed of a Chair, two Vice-chairs and two advisors. Consistency can be provided only by means of a simple structure and a clearly defined role for the executive officers of the Advisory Committee, who form a link between the Advisory Committee and the Agency's Director General. They must coordinate the activities of the Advisory Committee, in particular those which relate to the drawing up, assessment and review of its reports and the expansion of expertise. Without investment in knowledge and human resources the set objectives for a competitive and technologically advanced Europe will hardly be met.
I would like to emphasise further the need for transparency, which is largely a matter for the Agency's annual report. I believe that the European Parliament should also be informed of every major Agency project. Its role in the Agency's budget procedure must be defined more clearly.
The Agency's annual report, the results of studies and other relevant texts should be received not only by the European Parliament but also by the Council, the Court of Auditors and the Member States. Only with a good flow of information and the establishment of good practice can we improve the Agency's performance.
The method of financing the Agency, which until now has been rather complicated and unclear on account of the Agency's specific nature, can also help provide transparency. I would like to simplify this method and therefore support the Agency operating in the same way as other European agencies. Nuclear energy forms part of the energy mix and I would like it to operate under the same conditions as those which apply to other sources of energy.
In order to make the situation simpler, more transparent and consistent with the provisions of the Euratom Treaty, I propose that the Supply Agency have its own budget line which will be separate from the budget of the Commission departments and in which administrative expenditure will be clearly separated from the Agency's operational expenditure. This would allow the European Parliament, as a branch of budgetary authority, to acquire control of the Agency's budget, thereby also contributing to a more transparent and democratic Europe.
Whether we agree with the increasing role of nuclear energy or not, its existence is a present-day reality. We certainly want secure supplies and functioning markets, but this can be provided only by a long-term vision and a powerful body with sufficient powers and democratic control. The new Statutes for the Euratom Supply Agency seek to attain these objectives.
Finally, I would like to thank the Commission for its cooperation and for answering rather difficult questions on the Statutes. I would also like to thank the members of the Committee on Industry, Research and Energy for their constructive cooperation in drawing up and adopting the report. I would also ask you to support it in the vote at the plenary session and would be pleased to hear the comments of fellow members.
on behalf of the PPE-DE Group. - Madam President, first of all may I join in congratulating Mrs Jordan Cizelj on her report. She has put a lot of work into making many serious and sensible improvements to this proposal.
I have to say that I hope very much that the Council will take them on board. I am aware that we are only in consultation on this. I welcome the emphasis in the report on openness - openness as to the functioning of the Agency - and the emphasis on the role that this Parliament should play in the work of the Agency.
In that vein I support the amendments from the Committee on Budgets, which exercises our authority as part of the budgetary authority.
I also welcome the proposals that Mrs Jordan Cizelj has put in for clarification of the role of the Agency, in particular the role of its committee. Although I might not personally be quite so enthusiastic about an increase in numbers, nevertheless, I think it is extremely helpful to be more open and specific about the role of the committee.
By way of contrast, I have to express my regret at one or two wrecking amendments, particularly Amendment 39, which I think, rather mischievously - but perhaps deliberately - goes in exactly the opposite direction from the intention and role of the Agency and the whole Euratom Treaty. But there we are. Perhaps it is not such a surprise, coming from the Verts/ALE Group.
But, finally, I would like to welcome the renaissance of nuclear energy - as the Commissioner has said, at both European and international level - because of the vital role it will have to play in dealing with climate change.
on behalf of the PSE Group - (BG) Dear colleagues, on behalf of the Socialists, I would like to congratulate the rapporteur Mme Cizelj for the thorough work and the good cooperation within the Committee on Industry, Research and Energy in the preparation of the report.
I believe that the adoption of new Statutes for the Euratom Supply Agency should reflect not only the new number of Member States but also the modern financial rules. First and foremost, the Statutues should provide the groundwork for strengthening the role of the Agency and ensuring regular supplies under the most favourable terms and conditions for the supply of raw materials and nuclear materielle.
In this connection, I support the proposal for the Agency to reinforce its analytical functions with regard to the development of the market for nuclear materials, and to conduct regular reviews, including market risk analysis. The prestige of the Agency and the expertise in its work will be enhanced by the proposals to specify and foster the role of the Advisory Board at the Agewncy. Special attention should also be paid to the proposals to promote transparency in the activities of the Agency.
From the perspective of the role of the European Parliament, it would be appropriate to make changes along two lines: clearer definition of the role of the European Parliament in the budgetary procedure and submission to the European Parliament of the work programme, the annual reports and the studies of the Agency with a view to providing regular and detailed information on its activities. I am confident that the adoption of the European Parliament's proposals by the Council could provide the foundations to promote the authority of the Agency so that to become a leading initiator of the implementation of the European Parliament's address to the international community in point 9 of its resolution of 14 March 2007 concerning non-proliferation and nuclear disarmament, appealing for support to initiatives for multilateral international uranium enrichmnet centres under the control of the International Atomic Energy Agency.
As Javier Solana pointed out in Lisbon on 6 November at the Euromed meeting, this issue has become particularly topical now, when countries like Morocco, Egypt and Jordan have announced ambitious programmes for the development of nuclear energy.
In closing, I would like to express my confidence that the adoption of the new Statutes for the Euroatom Supply Agency will contribute to the fostering of the role of the European Union in the application of stringent rules for non-proliferation and nuclear safety. (The speaker continues his speech in English)
I would like especially to thank the Vice-President of the Commission, Mr Frattini, for his support for the proposals made by the Committee on Industry, Research and Energy and for his statement that the Agency should become a viable body of the European Union in the light of the revival of the role of nuclear energy and a new, more balanced attitude to it.
ALDE Group. - (LT) Ladies and gentlemen, first of all, I would like to thank our rapporteur for the excellent result, a well-balanced report.
The main role of Euratom Supply Agency is to ensure equal access to and security of nuclear energy supply for all users within the European Union. Today, the Supply Agency operates on the basis of statutes adopted nearly 50 years ago. The challenges of life alongside the enlargement of the European Union, as well as the necessity for the Agency to adopt a modern financial attitude, have called for new statutes. The financial attitude of the new statutes is in compliance with the European Community's general financial framework and is also in line with the enlargement of the European Union.
The discussions on the new statutes have not been easy in view of the composite nature of the Agency. It is obvious that the agency has actually acted as a Commission body, although, according to the Euratom Agreement, it was established as an agency with legal status and considerable financial independence. Otherwise it would not have needed statutes, which Commission bodies do not usually have. It is of great importance to certain Member States because of the type of activities it was expected to carry out. That is why it does not constitute a typical decentralised agency in an EU sense.
I would like to express my joy at the fact that a consensus has been reached within the Committee on Industry, Research and Energy on the number of members of the Agency's Advisory Committee. With due respect for the Commission, I would like to point out that the suggestion on limiting the Committee's influence and cutting the number of Committee members down to 42 was not very good, especially in view of the Commission's recommendations to establish such instruments, structures, as the Office of the Energy Observatory, with a view to creating efficient European Energy policy.
The Committee shall assist the Agency in carrying out its tasks by giving opinions and providing information. It shall act as a link between the Agency and both producers and users in the nuclear industry. Because of its varied expertise the Committee could provide the Agency with unique support in the tasks assigned to it by the Treaty.
I am in favour of not limiting the terms of office of members of the Advisory Committee. That way we will be able to achieve stability in the Committee and consistency in its competence. This amendment is of great importance to small countries, and here I am thinking of my country, Lithuania, and certain others, so I am in favour of it and welcome it.
on behalf of the UEN Group. - Mr President, I fully recognise that energy choices are matters to be decided by individual governments in Europe. However, I believe that the time has now come for the European Union, possibly via the Euratom Treaty, to set up an independent nuclear inspectorate in Europe, which would have the power to fully investigate safety standards at nuclear plants in Europe. That said, the British Government should map out a timetable for the orderly closure of the Sellafield nuclear plant, because of the history of serious safety deficiencies and system failures at this facility.
The notorious B30 pond has been home to vast quantities of untreated radioactive materials since 1959, at the Sellafield nuclear plant. Even the British decommissioning authority is not aware as to the exact levels of untreated radioactive materials at this B30 plant. The British Government must spell out a detailed plan as to how it is going to decommission this radioactive dump, known as the B30 pond. Eighty-three thousand litres of radioactive materials which leaked from the THORP nuclear reprocessing facility in April 2005 has ensured that this plant has remained closed since that date. The British Government should now state that, due to the well-documented safety problems at the THORP plant, this facility should never be reopened.
on behalf of the Verts/ALE Group. - (FI) Mr President, may thanks go to the rapporteur for a serious survey of this issue, although my Group disagrees with many aspects of the matter. For the Greens the entire Euratom Treaty is the bane of our lives, because it favours nuclear power over safer forms of energy. We could nevertheless accept the Statutes for the Euratom Supply Agency if they met three conditions: transparency, self-funding and independence of monitoring. Unfortunately, that is not the case.
First of all the Supply Agency is financed by the taxpayer. This means hidden subsidies for nuclear power. Article 54 of the Euratom Treaty allows the Agency to collect funds when nuclear material is being sold by means of a charge. The Greens believe that self-funding should be made compulsory under the law.
Secondly, independence of monitoring should be guaranteed. This proposal would result in a situation where the Directorate-General for Energy and Transport is both promoting the use of nuclear energy and monitoring it, which is not right, especially as at international level the International Atomic Energy Agency also has an inconsistent role as a monitoring body for nuclear safety and one that promotes nuclear power.
Thirdly, the structure of the Supply Agency's Advisory Committee is distorted, having a disproportionately large share of countries producing nuclear power on it, something which will be made worse by the amendment adopted by the Committee on Industry, Research and Energy.
Because of these drawbacks we unfortunately cannot support this proposal.
(SK) I would like to thank the rapporteur, Mrs Cizelj, for her excellent and inspiring report.
The adverse energy situation in the world, the EU's high dependence on energy imports and the rise in greenhouse gas emissions all mean that nuclear energy, despite its many ideological opponents, is receiving more attention at EU level and has already become an integral part of the energy mix of some European countries.
In this context the Euratom Supply Agency has to face these challenges with a view to offering its customers comprehensive and effective services with a high degree of flexibility and access to supply sources. Allow me to touch briefly on three aspects that are fundamental to the fulfilment of this Agency's mandate.
First of all, I would like to mention the Agency's tasks. I fully agree with the rapporteur that its tasks should be more clearly defined, in accordance with the provisions of the Treaty and the objectives of a common policy on security of supply of nuclear materials in a renewed energy context. My second point relates to the Agency itself. The new Agency Statutes proposed by the Commission seem at first glance to be sufficiently effective with regard to both the organisational structure, for example the reduction in the number of members of the Advisory Committee, and the budget. Taking into account, however, the Agency's overall role, it should maintain a high level of competences in order to perform its mission in monitoring evaluations, proposing recommendations and conducting specific market studies. The Agency should have staff with a high level of expertise from the industry at its disposal, with broad experience of the market and fuel cycle operations.
In the area of inter-institutional relationships the European Parliament should receive on a regular basis any important reports from the Agency, which would also increase the transparency of its activities and budget. The third point concerns the transparency surrounding the financing of the Agency. Despite the fact that the Agency was established on the basis of the Euratom Treaty, as a legal entity with a high degree of financial autonomy, its relationship to the Commission creates a complex and opaque financial mechanism, allowing only limited access to financial information.
Vice-President of the Commission. - Mr President, once again I would like to thank the rapporteur for the useful work done. I also thank you all for the debate, which shows and confirms that there is a need for the modernisation of the Statues of the Euratom Supply Agency.
We adopted the proposal on the Statutes of the Agency in the spring of this year. Your report will enrich the initial proposal of the Commission. For this reason, I can assure you that, during the final discussion in the Council, the Commission will support most of the amendments tabled by Parliament.
Once again, I thank you for your support and your attention.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.